Citation Nr: 1626704	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for hypertension with left ventricular hypertrophy, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for migraines, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to March 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a January 2009 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In April 2015, the Board remanded the appeal for further development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension is manifested by diastolic pressure predominantly less than 120.

2. The Veteran's left knee patellofemoral syndrome has not resulted in symptoms more nearly approximating compensable flexion or extension, recurrent subluxation, lateral instability, other impairment, ankylosis, or dislocated or removed cartilage.

3. The evidence is approximately evenly balanced as to whether the Veteran's migraines headaches result in characteristic prostrating attacks occurring on an average once a month.  The Veteran's migraine headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2. The criteria for a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5262 (2015).

3. With reasonable doubt resolved in favor the Veteran, the criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the April 2015 remand, in July 2015, the Veteran was afforded VA examinations addressing the current severity of the appellant's migraines, hypertension, and knee disabilities, and outstanding VA treatment records were associated with the claims file.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Hypertension

The Veteran appeals the denial of a rating in excess of 20 percent for hypertension. His disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101, applicable to hypertension, provides for a 20 percent rating where diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted where there is diastolic pressure of 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The evidence shows that during the period on appeal, the Veteran's diastolic pressure has been predominantly less than 120.  While a December 2008 VA examination shows two diastolic readings of 124 taken the day of the examination, these were isolated readings and do not represent the majority of his diastolic pressure readings.  In this regard, a May 2011 VA examination shows three diastolic blood pressure readings no higher than 104; a July 2015 VA examination reveals three diastolic blood pressure readings no higher than 91.

Although the Veteran indicated at the February 2015 hearing that after December 2006, his diastolic blood pressure readings were generally higher than 120, this is inconsistent with both the medical evidence of record and the Veteran's prior statements regarding this issue.  Indeed, VA treatment records dated October and December 2009 show that he reported home diastolic blood pressure readings between 90 and 100; an October 2012 VA treatment record indicates that his hypertension was under "excellent control" and that he was "getting good readings at home"; and at the July 2015 VA examination, he reported that at home he would usually have a diastolic blood pressure of about 85.  Further, the Board has reviewed the claims file but with the exception of the December 2008 readings discussed above, the evidence does not show diastolic blood pressure readings of 120 or higher.  In light of the above, the Board affords the Veteran's claims at the February 2015 hearing little weight and assigns significantly more probative value to the objective readings appearing in treatment records and at examinations, as well as the Veteran's previously reported home blood pressure readings.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In light of the above, there is no basis to assign a rating in excess of 20 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Left Knee Patellofemoral Syndrome

The Veteran's left knee patellofemoral syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to patellofemoral syndrome, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

Other potentially applicable diagnostic codes include Diagnostic Codes 5260 and 5261, applicable to limitation of knee flexion and extension.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Additionally, Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5257, applicable to "other impairment" of the knee provides ratings for different degrees of slight recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe.  Diagnostic Code 5256 provides for higher ratings for ankylosis.

When evaluating musculoskeletal disabilities based on limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  VA's general counsel has also found that separate ratings may be assigned under Diagnostic Codes 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).

The evidence reflects that the Veteran's left knee symptoms do not warrant an increased rating under the above criteria.

In a December 2006 letter, the Veteran's private physician noted that the appellant had pain over his left knee as well as "some instability of the knees."

In December 2008, the VA examiner evaluated the Veteran's knees, noting that a "summary of joint symptoms" for both knees included pain, stiffness, weakness, decreased speed of joint motion, and weekly episodes of locking but no meniscus abnormality, deformity, giving way, instability, incoordination, dislocation, subluxation, effusion, inflammation, or flare-ups.  The examiner further noted that there were no limitations on standing, that he did not use any assistive devices, and that he was able to walk a quarter mile.  His gait was normal, and there was no evidence of abnormal weight bearing, loss of a bone, or inflammatory arthritis.  While the left knee exhibited crepitus and subpatellar tenderness, it did not exhibit bumps consistent with Osgood-Schlatter's disease, mass behind the knee, grinding, instability, or meniscus abnormality.  Active and passive range of motion of the left knee was zero to 140 degrees, without objective evidence of pain with active motion or following repetitive motion.  There was no additional limitation following three repetitions.  There was no ankylosis.  The appellant denied losing any time from his full time job with the City of Jacksonville due to his knee disabilities, and the examiner estimated that while his knee disabilities impacted his activities of daily living, there was no significant effect on his usual occupation.

In May 2011, a VA general medical examiner evaluated the Veteran's knees, noting that he reported that his left knee ached all the time and that he had been told that he has arthritis.  Physical examination revealed an antalgic gait.

At the February 2015 hearing, the Veteran reported that his knees were painful and he indicated that he believed that he could not have performed 110 to 130 degrees of knee flexion.

At the July 2015 VA examination, the Veteran reported that he occasionally wears soft fabric knee braces and that bending his knees and crepitus were very painful.  He denied prior surgeries, hospitalizations or procedures for his knees.  He reported working full time as a supervisor of volunteers for parking enforcement of handicap spaces in Jacksonville, Florida.  Although he denied experiencing flare-ups, he reported difficulty with prolonged walking, which required him to drive around parking lots for his job, rather than walk.  He added, however, that since his job in parking enforcement included the entire city of Jacksonville, walking was never an actual job requirement.  He also noted that he has volunteers who help him check on spots when people call in to report infractions.  The left knee exhibited range of motion of zero to 140 degrees, and while there was some pain on flexion, it did not contribute to functional loss.  There was pain with weight bearing but no objective evidence of localized tenderness, pain on palpation, or crepitus.  There was no additional functional loss or range of motion loss after three repetitions.  The examiner opined that he was unable to say without speculation whether weakness, fatigability or incoordination limited functional ability with repeated use over time because the claims file did not include documentation of such effects.  Muscle strength was normal bilaterally, and there was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  Examination revealed no anterior, posterior, medial or lateral instability.  There was no patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner added that he observed no erythema, edema, abnormal warmth, inflammation, or other deformity.  His gait was somewhat antalgic and the Veteran reported pain and popping during squats.

Initially, the above reflects that there is no evidence indicating that the left knee was limited to flexion of 45 degrees or less, or extension to 10 degrees or more, including after repetitions and considering additional functional loss due to pain, weakness, excess fatigability, or incoordination.  Diagnostic Codes 5260, 5261.  While the December 2008 VA examiner suggested that the left knee exhibited weekly locking, he also noted that there was no meniscus abnormality, and there is no indication that any such symptoms otherwise resulted in limitation of flexion or extension warranting a rating in excess of 10 percent.  38 C.F.R. §§ 4.14, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261.  In addition, while the appellant's private physician described "some instability of the knees" in the December 2006 letter, both the December 2008 and July 2015 VA examiners found no instability or subluxation.  Diagnostic Code 5257.  Finally, there was no ankylosis and the Veteran denied ever having any knee surgery to remove semilunar cartilage.  Diagnostic Codes 5256, 5259.

In sum, symptoms of the Veteran's left knee patellofemoral syndrome predominately include pain, and some crepitus and popping resulting in some difficulty with prolonged walking and the use of soft knee brace.  Although the July 2015 examiner found no evidence of tibial and/or fibular impairment, given the general inapplicability of the other diagnostic codes pertaining to the knees, the evaluation of left knee patellofemoral syndrome by analogy to Diagnostic Code 5262 is not inappropriate.  Considering the severity of the above-described symptoms, the evidence more nearly approximates a slight knee disability but not a moderate knee disability.  Diagnostic Code 5262.  Hence, the preponderance of the evidence reflects that the Veteran's left knee symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent at any time during the appeal period.  In this regard, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).

Migraines

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, applicable to migraines.  Under Diagnostic Code 8100, a 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  A lay definition of the term is that it means "utter physical exhaustion or helplessness."  See Webster's New World Dictionary of American English, Third College Edition 1080 (1986).  A medical definition of this term is that it means "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1367 (28th ed.1994).

The December 2006 letter from the Veteran's private doctor indicates that he experienced recurrent disabling migraines about once per week.  At the December 2008 VA examination, the Veteran reported that he was taking Zomig for his migraines but with poor or no response.  He reported that during the last twelve months, he had experienced weekly headaches, and that most attacks were prostrating.  The examiner noted, however, that while the migraines had a significant effect on his activities of daily living, it had no significant effect on his usual occupation.  An October 2009 VA treatment record indicates that he continued to experience severe migraines about once or twice per week, with photophobia and hearing sensitivity.  He had been using Topamax for about one month but still with no relief.  At a May 2011 VA examination, the appellant reported that during the past twelve months, he experienced migraines about two to three times per month and that less than half were prostrating.  He took acetaminophen, clonidine, naproxen, and tramadol with good response.  The examiner noted that while his migraines resulted in some increased absenteeism, it did not preclude employment.  At the February 2015 hearing, the Veteran reported that he would experience headaches at most about three to four times per week which would result in incapacitation for an hour or two until the medication started working.  At the July 2015 VA examination, the Veteran reported that while he still has headaches, he knows when they are coming, he takes the medication, it calms them down, and the headaches last only half an hour.  The examiner noted that the Veteran did not have prostrating attacks and that it did not impact his ability to work.  The Veteran reported working full time as a supervisor of volunteers for parking enforcement of handicap spaces in Jacksonville, Florida since separation from active duty in 2005.

The Board finds that above evidence more nearly approximates the criteria for a 30 percent rating.  At VA examinations in December 2008 and May 2011, the Veteran described characteristic prostrating attacks occurring more than once a month.  While the July 2015 VA examiner noted that the headaches were no longer prostrating, it appears that this was in large part due to finally discovering a medication combination that effectively minimized his symptoms.  The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Hence, the evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 30 percent rating for the Veteran's headaches under Diagnostic Code 8100 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The evidence does not, however, warrant a rating in excess of 30 percent.  Although the term "severe economic inadaptability" is not defined in the regulation, even in December 2008, when the Veteran's medication had little to no effect on his migraines, the examiner opined that his migraines had no significant effect on his usual occupation.  Further, at the most recent examination, the Veteran reported that he had been able to continue working full time in parking enforcement since 2005.  Thus, even ignoring any potentially mitigating effects of medication, the Board finds that his migraines cannot reasonably be described as "productive of severe economic inadaptability."  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Additional Considerations

The Board has considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that all the symptomatology and impairment caused by the Veteran's hypertension, left knee disability, and migraines are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee symptoms predominately include pain, and some crepitus and popping resulting in some difficulty with prolonged walking and the use of soft knee brace.  In addition to schedular rating criteria specifically applicable to the knee, the rating criteria for limitation of motion also contemplate less movement than normal, painful motion, and interference with sitting, standing, and weight-bearing.  See 38 C.F.R. § 4.45.  Finally, both the frequency and quality of the Veteran's migraines, which include characteristic prostrating attacks, are adequately described in the rating schedule, and there is no indication that the Veteran's hypertension has been manifested by symptoms not already contemplated in the rating schedule.  Hence, in this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with hypertension, left knee disability, or migraines, the Board finds that the criteria for submission for assignment of an extraschedular rating - based on the consideration of the effect of hypertension, the left knee disability, or migraines individually - pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362   (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular rating is adequate.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

Entitlement to an increased rating for hypertension with left ventricular hypertrophy, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for left knee patellofemoral syndrome, currently evaluated as 10 percent disabling, is denied.

Entitlement to a 30 percent rating, but no higher, for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's right knee patellofemoral syndrome is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5262, reflecting that it is rated by analogy to impairment of the tibia or fibula.  Throughout the appeal period, there are a number of instances, to include the July 2015 VA examination, where the Veteran has complained of right knee locking and swelling.  Significantly, the July 2015 VA examiner noted that a 2011 MRI revealed a right medial meniscal horizontal posterior horn tear.  Diagnostic Code 5258 provides for a minimum 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the July 2015 VA examiner also stated that the meniscal tear was not related to the service-connected patellofemoral syndrome, no rationale was provided to support that conclusion and the examiner failed to specifically identify which, if any, symptoms resulted from the service-connected patellofemoral syndrome compared to the allegedly non-service connected meniscus tear.  Hence, a clarifying addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the July 2015 VA knee examination or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether the Veteran's right knee medial meniscal horizontal posterior horn tear is related to his service-connected right knee patellofemoral syndrome.  A complete rationale should be provided.

The examiner should specifically identify the nonservice-connected right knee symptoms, if any, that are distinguishable from the service-connected right knee patellofemoral syndrome.  If the symptoms cannot be dissociated, that too should be clearly set forth.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


